Citation Nr: 0019261	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-09 760	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.



ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty for training in the United 
States Army Reserve from August 1990 to November 1990, and on 
active duty in the United States Army from June 1991 to April 
1994.  He has been serving in the Selected Reserve of the 
United States Army since December 1997.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1996 determination of the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  The 
Board remanded this claim to the RO for additional 
development in June 1998 and July 1999.


FINDINGS OF FACT

1.  The veteran served on active duty for training in the 
United States Army Reserve from August 1990 to November 1990, 
and on active duty in the United States Army from June 1991 
to April 1994.  

2.  The veteran has been serving in the Selected Reserve of 
the United States Army since December 1997.

3.  The veteran first became a member of the Armed Forces 
after June 30, 1985.

4.  The veteran did not serve at least three years of 
continuous active duty in the Armed Forces and his initial 
obligated period of active duty was not less than three 
years.

5.  The veteran was not discharged for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, hardship, convenience of the Government 
after serving 30 months of a three-year enlistment or 20 
months of a less than three-year enlistment, involuntarily 
for convenience of the government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct, but which interfered with his performance 
of duty.

6.  The veteran was not eligible for Chapter 34 educational 
benefits as of December 31, 1989.

7.  The veteran was not involuntary separated after February 
2, 1991, or separated pursuant to voluntary separation 
incentives.

8.  The veteran served, as his initial obligated period of 
active service, at least two years of continuous active duty 
in the Armed Forces, and this service has been characterized 
as honorable.

9.  The veteran did not serve at least four years of 
continuous duty in the Selected Reserve beginning within one 
year after completion of his active duty service.


CONCLUSION OF LAW

The veteran does not meet the basic service eligibility 
criteria for educational assistance under Chapter 30, Title 
38, United States Code.  38 U.S.C.A. §§ 3011, 3012, 3018A, 
3018B (West 1991 & Supp. 2000); 38 C.F.R. §§ 21.7040, 
21.7042(b), 21.7044, 21.7045 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is eligible for educational 
assistance under Chapter 30, Title 38, United States Code, 
because he paid $100.00 monthly to participate in the Chapter 
30 program, served 30 continuous months of his initial 
obligated period of active duty, and received an honorable 
discharge for this service.  

There are multiple statutory and regulatory provisions 
pursuant to which the veteran may establish eligibility for 
educational assistance under Chapter 30.  First, he may 
establish eligibility by showing that he first entered on 
active duty as a member of the Armed Forces after June 30, 
1985, and served at least three years of continuous active 
duty, or at least two years if his initial obligated period 
of active duty was less than three years.  38 U.S.C.A. § 
3011(a)(1)(A) (West 1991); 38 C.F.R. 
§ 21.7042(a) (1999).  In this case, the evidence indicates 
that the veteran first entered on active duty in June 1991.  
Therefore, he has satisfied the first prong of 38 U.S.C.A. § 
3011.  The veteran has failed to satisfy the second prong, 
however, as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) and computerized Department of 
Defense (DOD) data show that he did not serve at least three 
years of continuous active duty, and his initial enlistment 
term was not less than three years.  Rather, he served two 
years, six months, and twenty days of an initial three-year 
enlistment period.

That notwithstanding, an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provisions, may 
be entitled if he was discharged or released from active duty 
for a service-connected disability, a preexisting medical 
condition not characterized as a disability, hardship, 
convenience of the Government after serving thirty months of 
a three-year enlistment or twenty months of a less than 
three-year enlistment, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with his performance of duty.  38 
U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7042(a)(5).  Again, 
the evidence does not satisfy the aforementioned criteria as 
the DD Form 214 notes that the veteran was discharged 
honorably from service for "Non-Retention on Active Duty," 
and computerized DOD data show the separation reason as 
"OTH."  In light of the foregoing, the veteran is not 
eligible for Chapter 30 benefits under 38 U.S.C.A. § 
3011(a)(1)(B) as he was not discharged for any of the 
previously noted reasons.

Second, the veteran may establish eligibility by showing 
that, as of December 31, 1989, he was eligible for Chapter 34 
educational benefits and he served on active duty at any time 
between October 19, 1984 to July 1, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(B); 38 C.F.R. §§ 21.7040(b), 21.7044(a) (1999).  
Based on service personnel records, the veteran does not meet 
the requisite eligibility criteria under these provisions.  
As of December 31, 1989, the veteran was not eligible for 
Chapter 34 benefits and he did not serve on active duty in 
the 1980s.

Third, the veteran may establish eligibility by showing, in 
part, that he was involuntary separated after February 2, 
1991, or was separated pursuant to voluntary separation 
incentives under section 1174a and 1175 of title 10.  
38 U.S.C.A. §§ 3018A, 3018B (West 1991 and Supp. 2000); 38 
C.F.R. § 21.7045 (1999).  In this case, the veteran was 
discharged after February 2, 1991, but not involuntarily; 
thus, he is not eligible for Chapter 30 benefits under 38 
U.S.C.A. 
§ 3018A.  He also is not eligible for Chapter 30 benefits 
under 38 U.S.C.A. 
§ 3018B because there is no evidence that he was discharged 
pursuant to voluntary separation incentives. 

Fourth, the veteran may establish eligibility by showing that 
he first became a member of the Armed Forces after June 30, 
1985, served, as an initial obligated period of active duty, 
at least two years of continuous active duty, was discharged 
honorably from this period of service, and beginning within 
one year after completion of this service, served at least 
four years of continuous duty in the Selected Reserve.  38 
U.S.C.A. § 3012(a)(1)(A) (West 1991); 38 C.F.R. 
§ 21.7044(b).  As previously noted, the veteran's DD Form 214 
and computerized DOD data disclose that the veteran, having 
served from June 1991 to April 1994, first became a member of 
the Armed Forces after June 30, 1985, served, as an initial 
obligated period of active duty, in excess of two years of 
continuous active duty, and received an honorable discharge 
for this service.  This evidence does not establish that 
within one year of the veteran's April 1994 discharge, he 
began serving in the Selected Reserve.  Rather, according to 
a February 2000 memorandum from a Commander in the United 
States Army and a March 2000 Report of Contact with a 
Sergeant in the United States Army Reserve, the veteran was 
an inactive member of the United States Army Reserve from 
April 1994, when he was discharged from active duty, until 
December 1997, when he signed a six-year commitment with the 
Selected Reserve.  Since then, has been an active member of 
the United States Army Reserve Center.  

The Board has considered the veteran's contentions; however, 
the legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are clear and specific, 
and the Board is bound by them.  Based on the veteran's 
failure to meet these criteria, the Board finds that the 
veteran has failed to establish that he is eligible for 
educational assistance under Chapter 30.  As the law in this 
case is dispositive, the claim must be denied based on a lack 
of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 


ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

